Title: To James Madison from Robert R. Livingston, 25 June 1803
From: Livingston, Robert R.
To: Madison, James


Dear Sir
Paris 25th June 1803
Inclosed is Mr. Skipwiths report upon Colonel Powels claim. I fully concur with him in opinion that he has no foundation for any demand upon this government. Should we make it we should doubtless invite the most serious ones upon our own. I also inclose an arrette of this government and a note that I have put in this day upon the subject. I have asked a conference with Consul Le Brun and will endeavour to convince him of the absurdity of the regulation as it respects France and its injustice as it respects neutral powers. The First Consul having left Paris this business will fall in the department of Consul Le Brun. I have translated the note that as Mr. Talleyrand & the minister of the interior are with the first Consul it may be submitted to his consideration. I also inclose a Note on the subject of the transportation of negroes to the United States with the ministers answer, the minister of the marine and the Colonies, being absent having preceeded the first Consul who will be out two months, nothing will be done in it ’till his return.
I have received your letter of the  with the Commissions &c. the duplicates and triplicates—Before this reaches you, you will have learned that they were unnecessary as they respected our negotiations. You will find by looking back to my letters that I had long anticipated something of this kind and I was greatly surprised when Mr Monroe came without it. I however in all my conversations held out the idea very strongly and you will see it hinted at in my notes & in my letters to J. B. so that it doubtless has had a considerable operation in bringing this government to the resolution they took before the arrival of Mr. Monroe to part with Louisiana. You will remember that in one of my letters, I request you to set on foot a negotiation with Britain for assertaining your North western boundary but not to come to any conclusion as I was at that time endeavouring to excite the alarm here that should put us in possession of the country above the Arkansas and I own I have felt very much distressed, that I never found any of these suggestions noticed or encouraged by our government, but presuming always that they ultimately would be, I have carefully concealed my want of powers and acted as decidedly as If I had possessed them, and to this as well as to the firm attitude that our government took, you may attribute the success of our negotiations. I hope in God that nothing will prevent your immediate ratification & without altering a syllable of the terms, if you wish anything changed, ratify unconditionally and set on foot a new negotiation. Be persuaded that France is sick of the bargain and that Spain is much dissatisfied and the slightest pretence will lose you the treaty. Nothing has raised the reputation of our Country in Europe so high as the conduct of our government upon this occasion, both at home and abroad. In pursuance of the wish expressed in your Letter, Mr. Monroe proceeds in a few days as your resident Minister plenipotentiary to England, for tho’ it was doubtful whether this was, or was not, intended to depend upon the contingency mentioned therein, yet as you were unrepresented there, & the War rendered some representation necessary we thought it most conformable to the presidents intention that he should go.
I would submit it to your consideration whether it would not be proper to establish packet boats to France during the war, private vessels will not charge themselves with Letters, or if they should, those they take will be inspected on both sides & our vessels running between New York and L’Orient would be able to sail the first day of every month, the officers and sailors you must keep in pay would render the expence trifling, and that expence would be fully paid by letters & passengers, while the Commerce of the Country would be very much benefited by the measure.
They have published in some of the papers here an account of a large American merchant Ship from Naples, having been taken by an Algerine Frigate after a severe engagement, that Wm. Smith was on board. Smith was at Naples and did design to go up the Mediterranean in a large American armed vessel, this gives colour to that report, but I have no letters confirming it, nor can I believe that we have any breach as yet with Algiers. If the report is founded, the Capture must have been made I think by a Tripolitain, or which is more probable by some British Cruzer.
The Consul has left Paris with four of the Ministers upon a tour that will detain him two months, in consequence of this the great body of the corps diplomatique will leave Paris and as nothing can be done in the line of business, I propose to embrace that opportunity to avail myself of the Presidents permission and make a tour in England for a few weeks. I shall stay however fir[s]t to arrange the business of our board and to give my forth of July dinner. My absence will relieve the Treasury a little & delay the drawing of the orders upon it in consequence of the Treaty, ’till it can have had time to make arrangement for receiving them. On the Consuls return many things will require the attention which I shall endeavour to give them.
Nothing can be more animated or united than this Nation on the subject of the war. They consider the conduct of England in the most odious light, and the endeavours of the first Consul to avoid a war have rendered him extremely popular. Some attempts are on foot for a negotiation under the mediation of Russia, but as the principals upon which England has gone to war must keep her from negotiating on the basis of the Treaty of Amiens, and France will treat on none other, nothing will come of it. Inclosed is Mr. Talleyrands letter anouncing the war & my reply. I am dear sir with the highest respect & consideration Your most Obt He Set
Robt R Livingston
P S: I send a letter & papers recd. from Genl Dumas on which I give no opinion the government or Ministers have never spoken to me on the subject
2d P. S. the above mentioned arreté from the french Govt is contained in the Moniteur herein enclosed
 

   
   RC and enclosures (DNA: RG 59, DD, France, vol. 8A); FC (NHi: Livingston Papers). RC in a clerk’s hand, signed and with postscripts by Livingston. Italicized words are those encoded by Livingston’s clerk and decoded here by the editors (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 2:304–5 n.). RC decoded interlinearly by Wagner. For enclosures, see nn. 1–4, 10, 11.



   
   Enclosed is a copy of the report on Leven Powell’s claim against France, dated 23 June 1803 (2 pp.), in which Skipwith concluded that the claim was unsupported by legal evidence and could not at that time be presented with any hope of the French government’s “being induced to afford redress.” Moreover, he wrote, it “appears to me in all its points to be an affair to be adjusted entirely with the house of Messrs Collow freres Carmichel & Co that its true course ought to be directed to the hands of a Special & not a public agent.” On 28 Sept. 1803 Daniel Brent sent Powell a copy of this report with an extract from Livingston’s letter (DNA: RG 59, DL, vol. 14).



   
   Enclosed is a copy of the arrêté (2 pp.; in French), dated 1 Messidor an XI (20 June 1803) and signed by Napoleon and Secretary of State H. B. Maret, which prohibited the importation of all merchandise coming directly or indirectly from Great Britain or its colonies into French ports, declared that all such merchandise would be confiscated, and required that neutral ships trading with France carry a certificate of identification with the attestation of a French commercial agent that the cargo included no British goods. Ships without certificates would not be admitted to French ports unless they carried away cargoes of French goods of equal value to those they brought into port.



   
   Enclosed is a copy of Livingston’s note to Talleyrand, dated 25 June 1803 (8 pp.), which objected to the arrêté of 1 Messidor an XI (20 June 1803). Livingston pointed out that the arrêté would injure the U.S.–East Indian trade that had long been encouraged by France as helpful to itself and hurtful to Great Britain. He called unfair the short notice given to U.S. merchants of the new regulation and predicted that without a grace period of at least five months, “new complaints, new claims, & new violences” would take place that would engender a new round of claims to replace the old “lately put in a train for accomodation.” He further objected to the restraint placed on merchants who would not be at liberty to make up cargoes as they wished by visiting a number of ports but would be forced into ruinous exchanges by the new regulations. Livingston also argued that the arrêté would destroy the commerce and manufactures of France by discouraging foreign commerce while giving a monopoly in the carrying trade from the East and West Indies to Great Britain.



   
   A note by Wagner on the RC indicates that these enclosures were not received with this letter. Livingston to Talleyrand, 13 June 1803 (2 pp.; filed after Livingston to Talleyrand, 18 July 1803), complained of the “gross and dangerous insult” offered by the governor of Guadeloupe, who “compelled American vessels to receive on board such blacks and people of colour as he deemed too dangerous or too criminal to retain in the Island.” Livingston requested “satisfaction for the indignity to the United States, as well as … security against similar aggressions in future.” Talleyrand, in his reply of 4 Messidor an XI (23 June 1803) (1 p.; in French), informed Livingston that he had sent the letter to the minister of marine.



   
   Left blank in RC. Livingston referred to JM’s letter of 18 Apr. 1803 to himself and Monroe, enclosing instructions and commissions for the two should the negotiations for Louisiana fail (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:527–32).



   
   For Livingston’s correspondence with Joseph Bonaparte about Louisiana, see Livingston to JM, 2 Nov. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:76–80, 81 n. 13), and Dangerfield, Chancellor Robert R. Livingston, pp. 341–45.



   
   See Livingston to JM, 20 Dec. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:203–4).



   
   This word was miscoded “c conclausIreland”; Wagner wrote “conclusion” in the right margin.



   
   This word was miscoded “asarm”; Wagner wrote “alarm” in the right margin.



   
   Enclosed is a copy of Livingston to Talleyrand, 2 June 1803 (1 p.; marked “duplicate”), acknowledging the receipt of Talleyrand’s letter of 11 Prairial an XI (31 May 1803) (3 pp.; in French; filed after Livingston to JM, 3 June 1803), announcing the outbreak of war between France and Great Britain.



   
   Enclosed is Mathieu Dumas to Livingston, 1 Prairial an XI (21 May 1803) (5 pp.; in French), pleading again on behalf of the heirs of Pierre-Augustin Caron de Beaumarchais in their claim against the U.S. for supplies provided during the American Revolution (see Pichon to JM, 14 Nov. 1801 [PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 2:241–43 and nn.]).


